

115 HJ 133 IH: Providing for the reappointment of Barbara M. Barrett as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. House of Representatives
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS2d SessionH. J. RES. 133IN THE HOUSE OF REPRESENTATIVESApril 17, 2018Mr. Sam Johnson of Texas (for himself, Mr. Cole, and Ms. Matsui) submitted the following joint resolution; which was referred to the Committee on House AdministrationJOINT RESOLUTIONProviding for the reappointment of Barbara M. Barrett as a citizen regent of the Board of Regents
			 of the Smithsonian Institution.
	
 That, in accordance with section 5581 of the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of Barbara M. Barrett of Arizona on January 10, 2019, is filled by the reappointment of the incumbent. The appointment is for a term of 6 years, beginning on January 11, 2019, or the date of the enactment of this joint resolution, whichever occurs later.
		